TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00035-CV



            Casey A. Koehler and Jennifer Phy, as Administratrix of the Estate of
                           Evelyn Landua Koehler, Appellants

                                                  v.

                                     Kanda Koehler, Appellee


              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
            NO. 29,462, HONORABLE EDWARD S. JOHNSON, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               The reporter’s record in this cause was due on March 13, 2014. This Court received

the reporter’s record on July 16, 2014, but rejected it because the record was not compiled into a

single document. The Court received a corrected reporter’s record on July 17, 2014, but it was

rejected due to the same deficiency. On January 13, 2015, the clerk of this Court sent court reporter

Terry Johnston notice that the reporter’s record was overdue. The clerk instructed Mr. Johnston to

file the record by January 23, 2015, or explain in writing the reason for the delay, giving an estimate

of when the record would be filed. To date, Mr. Johnston has not responded.

               We hereby order Terry Johnston to file the reporter’s record in this cause no later than

February 26, 2015. No further extensions will be granted, and a failure to comply will result in
Mr. Johnston being called before the Court to explain why he should not be held in contempt for

violating this order.

                It is ordered on January 28, 2015.



Before Chief Justice Rose, Justices Goodwin and Field




                                                 2